NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY MARCO RAMIREZ,                          No. 21-16044

                Plaintiff-Appellant,            D.C. No. 4:19-cv-03315-JSW

 v.
                                                MEMORANDUM*
RON DAVIS, Warden, San Quentin; ANDY
CRUMP, Chief Plant Manager,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Former California state prisoner Anthony Marco Ramirez appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his health and safety. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Ramirez

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by failing to inspect and maintain the prison’s cooling

tower. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is

deliberately indifferent only if he “knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference”).

      The district court did not abuse its discretion by denying Ramirez’s request

for leave to file a sur-reply because it reviewed the briefing and found that there

were no new issues raised by defendants’ reply brief that necessitated more

argument. See Sec. & Exch. Comm’n v. Seaboard Corp., 677 F.2d 1301, 1314

(9th Cir. 1982) (setting forth standard of review).

      AFFIRMED.




                                          2                                    21-16044